Exhibit 10.1

EIGHTH AMENDMENT TO LEASE AGREEMENT AND CONDITIONAL TERMINATION OF LEASE

This EIGHTH AMENDMENT TO LEASE AGREEMENT AND CONDITIONAL TERMINATION OF LEASE
(this “Amendment”) is entered into this 20th day of July, 2009 (“Effective
Date”) by and between Ironwood Apartments, Inc., as successor to Metropolitan
Federal Savings and Loan Association (“Landlord”), and Targeted Genetics
Corporation (“Tenant”).

Landlord and Tenant are parties to that certain Olive Way Building Lease dated
November 20, 1992, as amended by that certain First Amendment to Olive Way
Building Lease dated December 10, 1994, that certain Second Amendment to Lease
Agreement executed on June 12, 1996 and May 22, 1996, that certain Third
Amendment to Lease Agreement dated October 30, 1998, that certain Fourth
Amendment dated August 31, 2000, that certain Fifth Amendment to Lease Agreement
dated June 20, 2003, that certain Sixth Amendment to Lease Agreement dated
November 7, 2003, and that certain Seventh Amendment to Lease Agreement dated
December 30, 2008 (as amended, the “Lease”). Capitalized terms used but not
defined in this Amendment shall have the meanings given those terms in the
Lease.

The purpose of this Amendment is to amend the Lease with respect to Base Rent
due for the months of June, July and August 2009 and to terminate the Lease
effective August 31, 2009, subject to the satisfaction of certain conditions and
the right of Tenant to elect to continue the Lease on the terms and conditions
specified in this Amendment.

Landlord and Tenant do hereby amend the Lease as follows:

 

1. RENT. Base Rent to be paid for the months of June 2009, July 2009 and August
2009 shall be as follows:

 

6/1/09 – 6/30/09

   $ 0

7/1/09 – 7/31/09

   $ 10,000

8/1/09 – 8/31/09

   $ 20,000

For the avoidance of doubt, Tenant acknowledges and agrees that, notwithstanding
the reductions in Base Rent provided above for the months of June, July and
August 2009, Tenant shall continue to be obligated during such months to pay the
full amount of Tenant’s Proportionate Share of Operating Expenses (commonly
referred to as “common area maintenance”) and utility payments for which Tenant
is responsible under the Lease.

 

2. CONDITIONAL TERMINATION OF LEASE.

 

  (a) Conditioned on the satisfaction of the conditions set forth in subsection
(b) of this Section 2, the Lease shall terminate and be of no further force or
effect as of August 31, 2009 (the “Termination Date”) and Tenant shall vacate
the Premises and deliver possession of the same to Landlord on or before the
Termination Date.

 

1



--------------------------------------------------------------------------------

  (b) Termination of the Lease on the Termination Date and Tenant’s vacation of
the Premises on or before the Termination Date, as provided in subsection (a) of
this Section 2, is expressly conditioned on the satisfaction of the following
conditions:

 

  (i) Tenant shall not have exercised its option to continue the Lease and its
possession of the Premises provided in subsection (c) of this Section 2 (the
“Lease Continuation Option”); and

 

  (ii) Tenant shall pay to Landlord a termination fee of $45,000, which fee
shall be paid on or before the Termination Date; and

 

  (iii) Tenant shall have paid in full the Base Rent specified in Section 1 of
this Amendment.

If any of the conditions set forth in clauses (i)-(iii) above is not timely
satisfied in full, then (A) the Lease shall continue in full force and effect on
the terms and conditions set forth in the Lease, as amended; and (B) Tenant
shall pay additional Base Rent in arrears for the months of June, July and
August 2009 in an aggregate amount of $45,000 for such three
(3)-month period.

 

  (c) Notwithstanding the Lease termination provisions set forth in subsections
(a) and (b) of this Section 2, Tenant shall have the right to elect to continue
the Lease and Tenant’s possession of the Premises (so that the Lease does not
terminate on the Termination Date), subject to Landlord’s limited right of
termination provided in subsection (d) of this Section 2; provided, however,
that Tenant must exercise the Lease Continuation Option by delivery to Landlord
of written notice of exercise on or before August 15, 2009. If Tenant timely
exercises the Lease Continuation Option pursuant to this subsection (c), then
(i) Tenant shall pay additional Base Rent in arrears for the months of June,
July and August 2009 in an aggregate amount of $45,000 for such three (3)-month
period, and (ii) the Lease shall not terminate on the Termination Date and the
Lease shall continue in full force and effect on the terms and conditions set
forth in the Lease, as amended.

 

  (d) If the Lease is terminated on the Termination Date pursuant to subsections
(a) and (b) of this Section 2, then (i) Landlord and Tenant shall, as of the
Termination Date, be fully and unconditionally released and discharged from
their respective rights and obligations that would otherwise have arisen after
the Termination Date from or connected with the terms and conditions of the
Lease, including, without limitation, any obligation of Tenant to pay rent; and
(ii) each of Landlord and Tenant hereby waives, releases and discharges the
other party and its personnel, representatives,

 

2



--------------------------------------------------------------------------------

successors and assigns from any and all claims, causes of action, demands and
liabilities of any nature, both known and unknown, that have arisen or may arise
out of or in connection with the Lease or the Premises before or after the
Termination Date.

 

  (e) If the Lease is not terminated on the Termination Date because Tenant has
exercised the Lease Continuation Option, then in addition to any other rights
and remedies Landlord may have, and notwithstanding subsection (c) of this
Section 2 or any other terms of the Lease, Landlord shall have the right,
subject to and on the following terms and conditions, to terminate the Lease:

 

  (i) At any time after receipt of Tenant’s written notice to exercise the Lease
Continuation Option and before August 31, 2009, Landlord may request in writing
that Tenant provide reasonable assurances of the ability of Tenant (or a
potential assignee negotiating with Tenant to assume the Lease) to perform its
ongoing obligations, including the payment of rent, under the Lease (such
reasonable assurances being referred to herein as “Credit Assurance”). Tenant
shall provide Credit Assurance to Landlord within ten (10) days after Landlord’s
written request, but no later than September 10, 2009.

 

  (ii) If the Credit Assurance provided by Tenant is not sufficient to
demonstrate the ability of Tenant (or a potential assignee) to perform its
ongoing obligations under the Lease in the reasonable discretion of Landlord,
then Landlord shall have the right to terminate the Lease by providing written
notice of termination to Tenant prior to October 1, 2009. In the event that
Landlord so provides notification of termination prior to October 1, 2009
pursuant to this subsection (ii), the Lease shall terminate as of October 31,
2009.

 

  (iii) Credit Assurance may include, without limitation, relevant operating
budgets and/or financial statements; evidence of cash and cash equivalents,
accounts receivable, and/or commitments or imminent commitments for equity or
debt financing, collaboration/partnership funding or other third-party funding;
letters of credit or guaranties; and/or other evidence or information
demonstrating that Tenant (or a potential assignee) should reasonably be
expected to be able to perform its ongoing obligations under the Lease. The
parties agree that, in addition to any other Credit Assurance that may provide
reasonable assurances of the ability of Tenant (or a potential assignee) to
perform its ongoing obligations under the Lease, Tenant shall be deemed to have
provided sufficient Credit Assurance, such that Landlord would not have the
right to terminate the Lease under this subsection (e), if Tenant (or a
potential assignee) has cash and cash equivalents sufficient to fund Tenant’s
(or the potential assignee’s) operations for a twelve (12)-month period.

 

3



--------------------------------------------------------------------------------

  (iv) If Landlord does not make a written request for Credit Assurance before
August 31, 2009, Landlord waives its right to terminate the Lease pursuant to
this subsection (e) (without waiving any other rights and remedies Landlord may
have).

 

  (f) Nothing herein is intended to limit or modify Landlord’s rights and
remedies with respect to any failure by Tenant to perform its obligations under
the Lease, as amended.

 

3. RIGHT TO LIST. Landlord shall have the right to list the Premises for lease
and/or sale, place signs on the Premises advertising such, and show the Premises
to prospective buyers/tenants. Tenant shall cooperate fully with Landlord in
showing the Premises upon reasonable notice given by Landlord to Tenant.

 

4. CONFIRMATION OF LEASE. Except as modified by this Amendment and by the
amendments referenced above, the Lease remains in full force and effect and has
not been modified or amended. To the extent the terms of this Amendment are
inconsistent with other terms of the Lease, the terms of this Amendment shall
control.

 

5. GOVERNING LAW. This Agreement shall be governed and construed under the laws
of the State of Washington, without respect to its conflict of law principles.

 

6. BINDING EFFECT. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties and their respective legal representatives, successors
and assigns.

 

7. ENTIRE AGREEMENT; AMENDMENT; WAIVER. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and may
not be amended or modified except by a writing executed by the parties. Any
modification or waiver of any one provision shall not constitute a waiver or
modification of any other provision.

 

8. ATTORNEYS’ FEES. Should any dispute arise between the parties or their legal
representatives, successors or assigns concerning any provision of this
Amendment, the party prevailing in such dispute shall be entitled to recover
reasonable attorneys’ fees and legal costs, in addition to such other relief as
may be granted.

 

9. SEVERABILITY. In the event that any provision of this Agreement is held to be
invalid by a court with jurisdiction over the parties, such provision will be
deemed to be restated to reflect as nearly as possible the original intentions
of the parties in accordance with applicable law and the remaining provisions of
this Agreement will remain in full force and effect.

 

4



--------------------------------------------------------------------------------

Dated as of the Effective Date.

 

LANDLORD:

IRONWOOD APARTMENTS, INC.,

a Washington corporation

By:

 

 

  John M. Stone, President TENANT:

TARGETED GENETICS CORPORATION,

a Washington corporation

By:

 

 

  B.G. Susan Robinson, President and CEO

[Acknowledgements Attached]

 

5